Title: From George Washington to Charles Stewart, 13 September 1777
From: Washington, George
To: Stewart, Charles

 

Sir
Head Quarters Germantown [Pa.] 13th Sepr 1777

The Army will move from this place tomorrow Morning to the Swedes Ford and from thence towards the Enemy by such Rout as circumstances may require. You will therefore take Care to lay in supplies of liquor at such places as you may deem most convenient. As it is intended that the Army shall move with as much dispatch and as light as possible, you are to carry with you as much hard Bread as you can at present and let a further quantity follow.
As I would not wish that the intended Rout of the Army should be made public, you are desired to make your dispositions without informing any persons but those to whom it is necessary to make it known. I am Sir Yr most obt Servt

Go: Washington

